Earl Warren: Number 23, Karl F. Knetsch, et al., Petitioner versus United States. Mr. McLane.
W. Lee McLane, Jr.: Mr. Chief Justice, may it please the Court. Since the time is limited to 30 minutes on the summary calendar, I will not have the opportunity to cover some of the material that has been submitted by other counsel in the various amicus briefs, and therefore I request the Court's knowledge of it. This case is an income tax refund (Inaudible). The years involved are 1953 and 1954. The petitioners, Karl F. Knetsch and Eva Knetsch are husband and wife, both of whom are residents of California. With respect to the transaction involved, Mr. Knetsch acted on behalf of the community and transacted all of the business for himself and for his wife. The sections of the code involved are Sections 23 (b) and 24 (a) (6) of the 1939 Code and Sections 163 (a) and Section 264 (a) of the 1954 Code. Section 23 (b) of the 1939 Code and Section 163 (a) of the 1954 Code, both authorize a deduction from gross income for all interest paid or accrued on indebtedness. Section 24 (a) (6) of the 1939 Code, provided for the disallowance of certain items paid or incurred to carry or purchase either a single-premium life insurance or endowment contract. In 1954, that disallowance provided for in Section 24 (a) (6) was broadened by Section 264 of the 1954 Code. The Section provided in substance that no deduction shall be allowed for any amount paid or accrued on indebtedness incurred or continued to purchase or carry a single-premium, life insurance, endowment or annuity contract.
William O. Douglas: Well, that was -- that won't affect the time of these transactions?
W. Lee McLane, Jr.: No, it was not Mr. Justice Douglas. It was --
William O. Douglas: It came into effect after.
W. Lee McLane, Jr.: It came into effect in 1954. The annuities involved in this matter were purchased in 1953 but we have two taxable years involved, 1953 and 1954.
William O. Douglas: Now, what statute was enforced at the time of these transactions? Are they printed on page 3 of your brief?
W. Lee McLane, Jr.: 1939 Code, Sections 23 (b) and Section 24 (a) (6) were in effect for the year 1953. The case arose in the following fashion. A deficiency notice was issued by the Commissioner, a refund claim was filed and the suit was filed for a refund in the United States District Court for the Southern District of California. The case was heard before U.S. District Judge Mathis. All of the facts were stipulated or admitted in the answer. There were roughly 70 some exhibits which were offered and most of which were admitted in evidence. The question presented according to the petitioners' lights is set forth at page 2 of the petitioner's opening brief and I'd like to state, if I may, what petitioners' believe is the question before the Court. It is it seems to us whether the courts below had the power to disallow as a deduction from gross income, interest paid on indebtedness incurred to purchase and carry a single-premium annuity which was acquired before March 1st, 1954 in view of the clear intent of Congress, when in 1954, it amended Section 24(a) (6) of the 1939 Internal Revenue Code and explained the Amendment saying, “It has come to your committee's attention that a few insurance companies have promoted the plan for selling annuity contracts based on the tax advantage derived from omission of annuities from the treatment accorded single-premium life-insurance or endowment contracts. The annuity is sold for a nominal cash payment with a loan to cover the balance of the single-premium cost of the annuity. Interest on the loan (which may be a nonrecourse loan) is then taken as a deduction annually by the purchaser with a resulting tax saving that reduces the real interest cost below the increment and the value produced by the annuity.” “Your committee's bill, will deny an interest deduction in such cases but only as to annuities purchased after March 1st, 1954. Now --
John M. Harlan II: That describes -- I don't know if this is of any significance but that describes your situation, precisely except for one element, doesn't it, namely, the additional borrowing that were made by the taxpayer.
W. Lee McLane, Jr.: Well except that I -- I think I can answer that --
John M. Harlan II: Maybe it's not material.
W. Lee McLane, Jr.: I think it is precisely the situation and I'd like to cover that right now, if I may, Mr. Justice Harlan. There is as the Court knows a conflict in the Circuits on this question. In the case of the United States versus Bond, the Fifth Circuit ruled in favor of the taxpayer, holding with legislative history, sustained the interest deduction in this case. The Bond case involved the same life insurance company which is involved in the case which is now before the Court. The name of the company was the Sam Houston Life Insurance Company. The annuity contracts, loan agreements were identical. The transaction was what is called the Sam Houston Transaction. Now, in the 1930's, Mr. Justice Harlan, members of the Court, they've developed a proposal or plan of selling single-premium annuities to purchasers which never really caught hold, I suppose, because the income tax rates among other things, were not high enough to make it terribly attractive to people. But in effect, persons were buying single-premium annuities and borrowing the amount of the single-premium from the insurance company having the single-premium annuity issued to the purchaser and executing a note as payment thereof. This practice continued from about 1934, through the 1930's and through the 1940's, until the early part of 1953 when the Commissioner of Internal Revenue, having observed advertisements on the Wall Street Journal such as one which is involved in this case, and having become aware that there were a fairly substantial number of these cases involved, I think this petition for certiorari says here about 140. It went to the Congress in the fall of 1953, in the spring of 1954 and asked the Congress if the Congress would give him, the Commissioner, remedial legislations. The Commissioner was not given all that he asked. Section 264 and the committee report explaining it, was published by the Ways and Means Committee of the House on about March the 9th, 1954. That is the language which I have just read to the Court and the language of Section 264, states in substance, that the bill or rather the section only applies to contracts which were acquired on or after March 1st, 1954. Thereafter, about March 17th, 1954, the revenue ruling which appears in the back of the Government's brief in this case was issued by the Commissioner of Internal Revenue. Both the Committee Report and the Revenue Ruling it seems to me, present the transaction which is before the Court. Now, I have been under the impression that because of the advertisements and the advertising by the Sam Houston Life Insurance Company that this was the transaction which the Commissioner showed to the Congress. If I am wrong, I have been unable to ascertain from any source that that is not the case. Now, in 1954 after the Revenue Ruling was issued, a statutory notice of deficiency was then issued to the taxpayer in this case. Now, the facts of this case specifically and in more detail, are set forth at page 5 of petitioner's opening brief. I'd like to say before going into these facts that the record here will show that Mr. Knetsch is a man of considerable means. That is he operated the business which produced for him based on the exhibits in this case, some $220 some thousand dollars of income from 1955, $179 for the year 1956. He -- his return showed approximately $18,000 of rental income for both of those years and about $18,000 of interest income in a savings deposit. Those items indicate considerable means and net worth. The particular transaction before the Court was one which took place in Houston, Texas between the petitioner and the Sam Houston Life Insurance Company. On December 11th, 1953, Mr. Knetsch acquired 10 single-premium annuities from the Sam Houston Life Insurance Company. The purchase price set forth in each annuity was $400,400. The total purchase price was paid by Knetsch's delivery to Sam Houston of his check, his personal check of $4,000 and by the execution of 10 separate contract loan agreements for $400,000 each. As evidence of the $400,000 debt for each annuity, Knetsch executed and delivered to Sam Houston the 10 individual contract loan agreements. Each of the 10 contract loan agreements provided that interest at a rate specified in the respective annuity contracts of 3.5% per annum, must be paid in advance. Therefore, on December 11th, 1953, Mr. Knetsch delivered to Sam Houston a cashier's check for $140,000 which amount is 3.5% of $4 million. This sum, by the way, the cashier's check was drawn on a Los Angeles California Bank. This sum of $140,000 constitutes the bulk of the $143,465 which Knetsch claimed as an interest deduction for the year 1953. The additional $3,465 was paid to Sam Houston by Knetsch on or about December 16th, 1953 as a result of this following transaction. On December 16th, 1953, Mr. Knetsch borrowed or received an additional sum of $99,000 from Sam Houston and agreed to pay interest there on at the rate of 3.5% per annum. Thus, on that same day, December 16th, he delivered to Sam Houston a second check for $3,465. Concurrently, with the payment of this $3,465 to Sam Houston, Mr. Knetsch delivered to Sam Houston 10 contract loan agreements, each in the principal amount of $9,900. It is this $3,465 payment of December 16th, 1953, plus the $140,000 payment of December 11th, 1953, which comprised the total interest deducted and claimed by the taxpayer as being paid to Sam Houston in 1953. In short, petitioners purchased each of the 10 single-premium annuities for a nominal cash payment, $400 each with a loan to cover the balance of the cost of each annuity. During the following year, the $400,000 purchase price loan was renewed, an additional amount of $104,000 was borrowed from Sam Houston, and again, a cashier's check was delivered in the sum of $143,465 and an additional check of Mr. Knetsch's $3,640 delivery. The two figures represent the claimed interest deduction for 1954. Now for the year 1955, although the year is not before the Court, the same transaction occurred again. And in the year 1956, Mr. Knetsch surrendered his annuities to Sam Houston. At the time of the surrender, he received the cancellation of approximately $307,000 in indebtedness plus $1,000 in cash. The issue before the Court is whether or not the interest deductions which he claimed for 1953 and 1954 are proper deductions under Section 23 (b) and Section 163 (a). In the lower court, U.S. District Judge Mathis held that the dissenting opinion of Judge Wisdom in the United States versus Bond was the proper decision and he therefore adopted it. When the case went to the United States Court of Appeals for the Ninth Circuit, the Ninth Circuit at the day of oral argument was presented with the decision of the Third Circuit in Weller versus Commissioner and in its opinion subsequently adopted the Weller opinion.Subsequent to the Weller opinion, another Circuit, the Second, has decided the issue in fact -- in a case in which facts are quite similar to this one and a majority of the Court sustained the Government approving the Weller and dissenting opinion of Judge Wisdom. There was a dissenting opinion of Circuit Judge Moore in the Diggs case, however, that is the Second Circuit's decision. The petitioners in this case believed that not only the Committee language and the Section 264 (a) of the 1954 Code, reflect that this transaction was presented to the Congress and that the Congress adopted of course with respect to it but if the legislation and the legislative history for the intersection and the interest of disallowance sections all the way back to 1932 reflect the intent of Congress that items such as these and the instant case would be proper deductions. In the dissent of Judge Wisdom and Weller opinion, the petitioner submit that Judge Wisdom has not given effect to the Section passed in 1954 nor to the Committee language explaining that Section. Judge Wisdom said that, while it is true that Section 264 provides for disallowance under certain circumstances that it does not follow. If the taxpayer shows that Section 264 does not apply that he perforce to use the language of the Government's brief is allowed a deduction under Section 23 (b) and of course, the petitioners and the taxpayers did not suggest that that is their position. Clearly, we are not entitled to an interest deduction simply if we show that Section 264 does not disallow the interest deduction. What we are intending is that the language of this committee report reflects an intent by Congress in 1954 to treat this type of transaction in a certain manner that while that committee language explains -- is found rather under the explanation to Section 264 that it certainly reflects the position of Congress with respect to whether or not interest in this cases was or was not to be disallowed. The Internal Revenue Code, petitioner submit as an integrated whole, it does not consist of the series of isolated sections, each living in a world of its own and that when the Congress decided to disallow interest in such cases as the committee language states, there really was no other Section where it would disallow what it considered to be an interest deduction other than in Section 264. In Wisdom's -- in Judge Wisdom's dissent in the Weller opinion, it was also indicated, and I believe it's the Government's position here that interest could not have exist in that case because interest is limited to indebtedness incurred for the payment of the sum of money which is actually received. Petitioner submit that the Court has held that interest is paid for indebtedness assumed or acquired for the use or forbearance of money and that in this case, there certainly was forbearance of the sum which is represented by the face amounts of the notes which were executed by Mr. Knetsch.
Earl Warren: We'll recess now.
W. Lee McLane, Jr.: Thank you.